The defendant, the maker of a promissory note, being sued by the holder and endorser, formally denied his signature. A jury impannelled to try that issue, found a verdict against him, and he has appealed from a judgment founded thereon.
On the trial, the defendant prayed the court to instruct the jury, that as no proof of title or ownership to the note was given, the plaintiff could not recover. The judge refused so to charge, and he excepted. The judge was clearly correct in refusing to allow the defendant to avail himself of any other means of defence, after having formally denied his signature. The Code of Practice declares, in most explicit terms, that the defendant whose signature shall have been proved after his having denied the same, shall be barred from, every other defence, and judgment shall be given against him without further proceedings. Article 326.
The record furnishes us no plausible ground upon which the appellant might hope for any relief from the appellate court, and it is manifest the appeal was taken merely for the-sake of delay.
It is, therefore, ordered, adjudged and'decreed, that the judgment of the District Court be affirmed with costs, and ten per cent, damages.